— Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Martin, J.), rendered January 18, 1985, convicting him of burglary in the second degree and grand larceny in the second degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The evidence against the defendant included proof that he had made a complete, uncoerced and voluntary confession of his participation in the crimes charged. In addition to this full confession, the defendant was also shown to have made several spontaneous inculpatory statements to the police before *327his arrest. The defendant’s guilt was further established by the testimony of the two police witnesses who fortuitously overheard the defendant discussing the crime with a codefendant while they were in police custody. We therefore see no merit to the defendant’s claim that guilt was not proved beyond a reasonable doubt. Mangano, J. P., Weinstein, Lawrence and Kooper, JJ., concur.